WINTERSHEIMER, Justice,
dissenting.
I respectfully dissent from that part of the majority opinion which says that counsel did not have notice and that an additional opportunity to defend against sanctions should be provided.
The order in question clearly states that no further extension of time would be given. Counsel is competent, able and a very experienced appellate practitioner. It defies reason to believe that he did not understand that CR 73.02(2)(c) could be used to impose a fine. Counsel had sufficient and adequate notice of what the consequences of his conduct could produce.
I disagree with the majority analysis that the motion for additional time is not a proper substitute for the opportunity to present a defense to proposed sanctions. The reasons for the additional time cannot change. They must, of necessity, be based on the same facts whether a sanction is possible or otherwise. Certainly counsel would not deliberately embellish his case merely because of the threat of a personal monetary penalty.
It is incumbent upon all counsel to present the very best and most complete argument in their case to the court at the first opportunity. To paraphrase the colloquial expression, additional “bites at the apple” are not favored and should be discouraged.
There is no inherent magic in the application of a three-judge panel to such situations. CR 76.34(4) could easily be amended so as to permit one judge to dispose of these routine matters. The actual situation usually involves a technical deficiency which is generally minor in nature.
It is regrettable that there is a distinct possibility that additional unnecessary delays will result from the majority decision. Extra work will undoubtedly be generated for all parties involved in the appellate process, that includes the counsel for the appellant and the appellee and most certainly for the court. There is no demonstrated guarantee that the results currently achieved by the Court of Appeals will be improved by this decision. All that seems certain is that another layer of administrative bureaucracy has been added which will further burden the frustration factor. Justice delayed is justice denied. It behooves members of the legal profession and the judiciary to make every effort to eliminate delay. There is not the slightest indication that the decision of the Court of Appeals was in any way unfair.
The Court of Appeals is a court of incredibly high volume. Court records indicate that 130 attorneys have been fined since January 1, 1985, pursuant to CR 73.02(2) and that 7,722 other motions have been considered since that time. It should be saluted for its patience, diligence and dedication.